Citation Nr: 0808813	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the calculated amount of $3,548.52.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises (Committee) of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in St Paul, 
Minnesota.

Initially, the veteran sought waiver of an overpayment in the 
calculated amount of $28,426.  In June 2005, the balance of 
the veteran's debt was eliminated by bankruptcy.  See VA 
Memorandum dated June 7, 2005.  However, the amount of 
$3,548.52 had already been withheld and applied to the debt.  
These monies were not written off with the bankruptcy 
discharge; thus, waiver of overpayment in the amount of 
$3,548.52 is still on appeal.  The issue has been 
recharacterized above to reflect the new calculated amount.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this appeal in June 2004 for a Travel 
Board hearing per the veteran's request.  See correspondence 
dated July 2003.  As noted above, part of the veteran's debt 
was eliminated by bankruptcy.  Although an electronic record 
indicates that the benefits were granted on June 9, 2005, the 
record on appeal before the Board does not contain evidence 
reflecting a grant of waiver of recovery of the remaining 
overpayment in the amount of $3,548.52.  Since a hearing has 
not yet been scheduled as to waiver of the remaining debt 
($3,548.52), a remand is necessary to schedule the veteran 
for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



